 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 1 of 14 PageID# 258



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


UHURU ROWE,

               Plaintiff,

v.                                                  CASE NO. 3:18cv780

HAROLD W. CLARKE, et al.,

               Defendants.


     DEFENDANTS’ FIRST AMENDED ANSWER AND AFFIRMTIVE DEFENSES TO
                      SECOND AMENDED COMPLAINT


       Pursuant to Federal Rule of Civil Procedure 15(a)(1)(A), Defendants Harold W. Clarke,

Michelle Carpenter, Natasha Perkerson, T.L. Birckhead, T. Darden, Tracy Ray, and Gregory L.

Holloway (“Defendants”), by counsel, hereby submit their First Amended Answer and

Affirmative Defenses to the Plaintiff’s Second Amended Complaint (Dkt. No. 27).

       1.      Paragraph 1 states legal conclusions to which no response is required.

       2.      Paragraph 2 states legal conclusions to which no response is required.

       3.      Paragraph 3 states legal conclusions to which no response is required.

       4.      Paragraph 4 states legal conclusions to which no response is required.

       5.      The allegations in Paragraph 5 are admitted.

       6.      Defendants admit that Clarke is the Director of the Virginia Department of

Corrections. The remaining allegations in Paragraph 6 state legal conclusions to which no

response is required.
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 2 of 14 PageID# 259



       7.      Defendants admit that Michelle Carpenter is an Institutional Investigator for

VDOC and that she is assigned to work at Sussex II State Prison. The remaining allegations in

Paragraph 7 state legal conclusions to which no response is required.

       8.      Defendants admit that Natasha Perkerson was an intelligence officer for VDOC

who was assigned to work at Sussex II State Prison and that she reports to Defendant Carpenter.

Defendants further admit that Perkerson’s duties included, in part, the review of incoming and

outgoing inmate mail at Sussex II State Prison. The remaining allegations in Paragraph 8 state

legal conclusions to which no response is required.

       9.      Defendants admit that T.L. Birckhead was the Operations Manager at Sussex II

State Prison. Defendants admit that her duties included, in part, review of incoming and outgoing

inmate mail at Sussex II State Prison. The remaining allegations in Paragraph 9 state legal

conclusions to which no response is required.

       10.     Defendants admit that T. Darden was the Assistant Warden at Sussex II State

Prison. The remaining allegations in Paragraph 10 state legal conclusions to which no response is

required.

       11.     Defendants admit that Tracy Ray was the Warden at Sussex II State Prison. The

remaining allegations in Paragraph 11 state legal conclusions to which no response is required.

       12.     Defendants admit that Gregory Holloway was the Eastern Regional Administrator

for VDOC. The remaining allegations in Paragraph 12 state legal conclusions to which no

response is required.

       13.     The allegations in Paragraph 13 state legal conclusions to which no response is

required.




                                                2
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 3 of 14 PageID# 260



       14.     Defendants lack sufficient information to admit or deny whether Rowe is a

“politically conscious prisoner” but admit that he “writes essays regarding prison life, often

critical of the prison administration.”

       15.     Defendants admit that in the month of June 2018, Rowe sent multiple

communications to persons outside of the prison by use of electronic communication.

Defendants lack sufficient information to either admit or deny that, specifically, Rowe sent two

“essays” on or about June 1, 2018, and thus this allegation is denied.

       16.     To the extent Paragraph 16 alleges Rowe sent a copy of the document at Exhibit

A of the Second Amended Complaint by use of electronic communication while incarcerated at

Sussex II State Prison, this allegation is denied.

       17.     To the extent Paragraph 17 alleges Rowe sent a copy of the document at Exhibit

B of the Second Amended Complaint by use of electronic communication while incarcerated at

Sussex II State Prison, this allegation is denied.

       18.     Defendants admit that DOC Operating Procedure (“OP”) 803.1 states, “[a]ll

offender correspondence, both incoming and outgoing, may be opened and inspected for

contraband.” Defendants further admit that OP 803.1 states, “[o]utgoing mail should not

generally be searched unless there is a reason for suspicion.”

       19.     Defendants admit that DOC OP 803.1 states, “[t]he Facility Unit Head may

approve for designated staff to open, examine, and read any general correspondence sent from an

offender when there is reasonable suspicion that it violates state or federal laws, is used to

threaten the security of the facility, or that it contains property items that should be sent out in

accordance with procedures governing packages.”




                                                     3
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 4 of 14 PageID# 261



       20.     Defendants deny that OP 803.1 contains the language referenced in Paragraph 20.

To the extent a further response is required, Defendants lack sufficient information to admit or

deny whether “the same rules” apply to written correspondence and electronic correspondence as

stated in the remainder of Paragraph 20 and thus these allegations are denied.

       21.     Defendants Carpenter and Perkerson admit that, in or around early 2018, they

learned Rowe had an internet blog. Defendants admit that “having an internet blog does not

violate any VDOC rules.” Defendants lack sufficient information to admit or deny the remaining

allegations in Paragraph 21.

       22.     Defendant Carpenter admits she became suspicious of Rowe, in part, because of

the existence of the blog.

       23.     Defendants lack sufficient information to either admit or deny the allegations in

Paragraph 23, and thus the allegations are denied.

       24.     Defendant Carpenter admits she: requested a “mail cover” from Defendant Ray;

that Ray issued the “mail cover”; and that she could review Rowe’s electronic communications.

Defendants lack sufficient information to admit or deny the remaining allegations in

Paragraph 24, and thus the allegations are denied.

       25.     Defendants Carpenter and Perkerson admit that they reviewed some of Rowe’s

outgoing emails. Defendants lack sufficient information to admit or deny the remaining

allegations in Paragraph 25, and thus the allegations are denied.

       26.     Defendants Carpenter and Perkerson admit that they brought some of Rowe’s

emails to the attention of Defendant Birckhead. Defendant Birckhead denies that she directed

that Rowe’s emails be “censored.” Defendants lack sufficient information to admit or deny the

remaining allegations in Paragraph 26, and thus the allegations are denied.



                                                 4
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 5 of 14 PageID# 262



        27.    Defendant Carpenter lacks sufficient information to either admit or deny the

allegations in Paragraph 27.

        28.    Defendant Carpenter admits she reviewed a copy of the document attached to the

Second Amended Complaint as Exhibit A and that to the best of her knowledge, no one at

Sussex II State Prison interfered with this document when it was sent out via the United States

Mail.

        29.    Defendants admit that Plaintiff submitted informal complaints and grievances

about his communications beginning in or around June of 2018 and that Plaintiff’s informal

complaints and grievances referenced “censorship” and the First Amendment. However, without

a reference to any specific date or reference number, Defendants lack sufficient information to

admit or deny the allegation in Paragraph 29.

        30.    Defendants admit that, pursuant to OP 866.1, Offender Grievance Procedure,

VDOC inmates must first attempt to resolve an issue via the use of an informal complaint.

Defendants further admit that OP 866.1(V)(A) states in full: “The Informal Complaint procedure

is an administrative process for offenders to resolve their issues informally with facility staff

prior to submitting a formal grievance.” Defendants admit that OP 866.1(V)(D) states in full:

“Responses will be made in writing on the Informal Complaint form with the reasons for the

response stated clearly. The Informal Complaint response should be returned to the office that

logged it and the response forwarded to the offender.”

        31.    Defendant Carpenter admits that she responded to one of Plaintiff’s Informal

Complaints using the language stated. However, without a reference to any specific informal

complaint identified by date or reference number Defendant Carpenter lacks sufficient

information to either admit or deny this particular allegation.



                                                 5
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 6 of 14 PageID# 263



        32.     Defendants admit Rowe submitted regular grievances about the First Amendment.

However, without a reference to any specific grievance identified by date or reference number,

Defendants lack sufficient information to either admit or deny this particular allegation, and thus

it is denied.

        33.     Defendants admit that OP 866.1(VI)(C)(1)(a) states in full: “The Facility Unit

Head maintains the primary responsibility for providing responses to grievances at this level

within the time limits specified. The Facility Unit Head may delegate authority to provide Level

1 Responses to the Assistant Facility Unit Head.”

        34.     Defendant Darden admits that he responded to at least one of Plaintiff’s

Grievances using, in part, the language stated. However, without a reference to any specific

grievance identified by date or reference number, Defendant Darden lacks sufficient information

to either admit or deny this particular allegation.

        35.     Defendants admit that OP 866.1(VI)(C)(2) outlines a “Level II” appeal of

grievances, and that, depending on the issue therein, the Regional Administrator may prepare a

response. Defendant Holloway admits that he is the Regional Administrator of the Eastern

Region of the Virginia Department of Corrections. However, without a reference to any specific

grievance identified by date or reference number, Defendants lack sufficient information to

either admit or deny this particular allegation.

        36.     Defendant Holloway admits that he used, in part, the language quoted in

Paragraph 36. However, without a reference to any specific grievance identified by date or

reference number, Defendant Holloway lacks sufficient information to either admit or deny this

particular allegation, and thus it is denied.




                                                   6
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 7 of 14 PageID# 264



       37.     The allegations of Paragraph 37 contain a legal conclusion to which no response

is required. To the extent a response is required, Defendants lack sufficient information to either

admit or deny the statement in Paragraph 37, and thus it is denied.

       38.     The allegations of Paragraph 38 contain a legal conclusion to which no response

is required. To the extent a response is required, Defendants Carpenter and Perkerson lack

sufficient information to either admit or deny the statement in Paragraph 37, and thus it is denied.

       39.     Defendant Carpenter admits that she responded to one of Plaintiff’s Informal

Complaints using the language stated. However, without a reference to any specific informal

complaint identified by date or reference number, Defendant Carpenter lacks sufficient

information to either admit or deny this particular allegation.

       40.     Defendant Darden admits that he responded to at least one of Plaintiff’s

Grievances using, in part, the language stated in Paragraph 40. However, without a reference to

any specific grievance identified by date or reference number, Defendant Darden lacks sufficient

information to either admit or deny this particular allegation.

       41.     Defendant Holloway admits that he used, in part, the language quoted in

Paragraph 41. However, without a reference to any specific grievance identified by date or

reference number, Defendant Holloway lacks sufficient information to either admit or deny this

particular allegation.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Paragraph 45 states legal conclusions to which no response is required.

       46.     Denied.



                                                 7
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 8 of 14 PageID# 265



          47.    Paragraph 47 states legal conclusions to which no response is required.

          48.    Paragraph 48 states legal conclusions to which no response is required.

          49.    Paragraph 49 states legal conclusions to which no response is required.

          50.    Paragraph 50 states legal conclusions to which no response is required.

          51.    Paragraph 51 states legal conclusions to which no response is required.

          52.    Paragraph 52 states legal conclusions to which no response is required.

                                      PRAYER FOR RELIEF

          In response to the Prayer for Relief, Defendants state as follows:

          a.     Defendants deny that they have violated Plaintiff’s rights under the First

Amendment to the United States Constitution and deny that he is entitled to the declaratory

judgment he seeks.

          b.     Defendants deny that the Plaintiff is entitled to preliminary or permanent

injunctive relief and submit that Plaintiff has failed to establish standing to entitle him to such

relief.

          c.     Defendants deny that the Plaintiff is entitled to nominal or compensatory damages

or to any type of damages in any amount.

          d.     Defendants deny that Plaintiff is entitled to attorney’s fees and costs.

          e.     Defendants deny that the Plaintiff is entitled to any additional relief from this

Court.

                                    AFFIRMATIVE DEFENSES

          Defendants state the following affirmative defenses to the Second Amended Complaint.

Defendants will rely on any and all other properly available defenses to the Second Amended




                                                   8
 Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 9 of 14 PageID# 266



Complaint which may arise from Plaintiff’s prosecution of this action and reserve their right to

amend these defenses if at any time they should be so advised.

                                          FIRST DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

        Defendants deny that Plaintiff has suffered any injury or damage as a result of action or

omission upon the part of any of these Defendants.

                                          THIRD DEFENSE

        Defendants deny that the allegations in the Complaint are cognizable under the First, Fourth,

or Fourteenth Amendments, or any section or clause of the United States Constitution or any other

federal law or regulation.

                                        FOURTH DEFENSE

        Defendants deny that the Plaintiff has suffered the injuries and damages alleged and call for

strict proof thereof.

                                          FIFTH DEFENSE

        Defendants deny that they are indebted to or liable to Plaintiff in any sum whatsoever.

                                          SIXTH DEFENSE

        Defendants are immune from suit based upon the Eleventh Amendment and upon the

discharge of their official duties.

                                        SEVENTH DEFENSE

        To the extent that Plaintiff has failed to allege any direct involvement on the part of any of

the Defendants in any of the acts or omissions complained of, such claims must fail because

respondeat superior is not available in an action under 42 U.S.C. § 1983.



                                                   9
Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 10 of 14 PageID# 267



                                         EIGHTH DEFENSE

        To the extent that this claim alleges negligence on the part of the Defendants, the claim is

barred in this Court by the Eleventh Amendment.

                                         NINTH DEFENSE

        To the extent Plaintiff has not exhausted his administrative remedies, this action is barred, in

whole or in part, under 42 U.S.C. § 1997e(a).

                                         TENTH DEFENSE

        Defendants are entitled to good faith, Eleventh Amendment, sovereign, and/or qualified

immunity.

                                       ELEVENTH DEFENSE

        Defendants are immune, in their official capacities, from any request for punitive or

compensatory damages.

                                       TWELFTH DEFENSE

        To the extent that Plaintiff can make no showing of any physical injury accompanying or

preceding any alleged emotional or mental injuries, his recovery of damages for any emotional

injuries is barred under 42 U.S.C. § 1997e(e).

                                      THIRTEENTH DEFENSE

        Defendants are immune, in their official capacities, from any request for retrospective

injunctive or declaratory relief.

                                      FOURTEENTH DEFENSE

        The Court’s authority to award injunctive relief is constrained by the express terms of the

Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626(a)(1)(A) and Plaintiff’s request for

such relief exceeds that authority.



                                                  10
Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 11 of 14 PageID# 268



                                      FIFTEENTH DEFENSE

       This Court’s authority to award attorney’s fees is constrained by the express terms of the

Prison Litigation Reform Act (“PLRA”) 42 U.S.C. § 1997e(d).

                                      SIXTEENTH DEFENSE

       Plaintiff lacks standing to seek either preliminary or permanent injunctive relief.

                                    SEVENTEENTH DEFENSE

       Plaintiff received legally sufficient procedural due process.

                                     EIGHTEENTH DEFENSE

       In addition to the denials, admissions, or other responses above, Defendants allege the

following facts in support of their defenses in this case:

   1. Rowe hosts an internet blog titled “Conscious Prisoner.”

   2. The blog’s web address is https://consciousprisoner.wordpress.com/. See CONSCIOUS

       PRISONER: THE EVOLUTION         OF   UHURU, https://consciousprisoner.wordpress.com (last

       visited August 2, 2019).

   3. The blog is available for public viewing and does not require a subscription or any type

       of credentials before one can view its contents.

   4. On or about July 19, 2018, Rowe – via his associates – posted a document to his blog

       titled “Sussex 2 State Prison is a Potemkin Prison.” See Uhuru Rowe, Sussex 2 State

       Prison is a Potemkin Prison, CONSCIOUS PRISONER: THE EVOLUTION OF UHURU (July 19,

       2018),     https://consciousprisoner.wordpress.com/2018/07/19/sussex-2-state-prison-is-a-

       potemkin-prison/.

   5. This blog post is substantially similar to the document attached to Rowe’s Second

       Amended Complaint as Exhibit A.



                                                 11
Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 12 of 14 PageID# 269



  6. At some time prior to July 19, 2018, Rowe sent the contents of Exhibit A to an attorney,

     who forwarded its contents to Rowe’s associate(s), who then posted it to Rowe’s public

     blog.

  7. On or about July 16, 2018, Rowe – via his associates – posted a document to his blog

     titled “Life at Sussex 2 State Prison – Revisited.” See Uhuru Rowe, Life at Sussex 2 State

     Prison – Revisited, CONSCIOUS PRISONER: THE EVOLUTION         OF   UHURU (July 16, 2018),

     https://consciousprisoner.wordpress.com/2018/07/16/life-at-sussex-2-state-prison-

     revisited/.

  8. This blog post is substantially similar to the document attached to Rowe’s Second

     Amended Complaint as Exhibit B.

  9. At some time prior to July 16, 2018, Rowe sent the contents of Exhibit B to an attorney,

     who forwarded its contents to Rowe’s associate(s), who then posted it to Rowe’s public

     blog.

  10. Rowe’s public blog contains many entries criticizing prison staff, prison conditions, the

     Virginia Department of Corrections, and other aspects of incarceration in general.

  11. Defendants in this case deny that they interfered with, intercepted, or restricted Rowe’s

     dispatch of the two documents attached to the Second Amended Complaint as Exhibits A

     and B.

  12. Rowe did not submit any grievances or informal complaints via the prison grievance

     procedure regarding any interference with the dispatch of the documents attached to the

     Second Amended Complaint as Exhibits A and B.

  13. Because Rowe did not submit any grievances or informal complaints about any

     interference with the documents attached to the Second Amended Complaint as Exhibits



                                             12
Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 13 of 14 PageID# 270



     A and B, he failed to exhaust his administrative remedies based on any interference with

     the dispatch of these two documents and his claims are barred.

  14. To the extent Defendants negligently or mistakenly intercepted, restricted, or otherwise

     interfered with Rowe’s outgoing communications, such circumstances cannot support a

     claim for a violation of his constitutional rights.

  15. Rowe did not submit any grievances or informal complaints via the prison grievance

     procedure regarding a violation of his rights to procedural due process.

  16. Because Rowe did not submit any grievances or informal complaints via the prison

     grievance procedure regarding a violation of his rights to procedural due process, he

     failed to exhaust his administrative remedies as to this claim and the claim is barred as to

     all defendants.

  17. The process Rowe received in response to his complaints about interference with his

     documents was lawfully adequate and met the legal requirements for minimum

     procedural safeguards.

  18. Defendants deny any allegations not expressly admitted herein.

DEFENDANTS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE



                                             Respectfully submitted,

                                             HAROLD W. CLARKE, MICHELLE
                                             CARPENTER, NATASHA PERKERSON, T.L.
                                             BIRCKHEAD, T. DARDEN, TRACY RAY, and
                                             GREGORY L. HOLLOWAY


                                     By:            s/Laura Maughan
                                             Laura Maughan, VSB#87798
                                             Assistant Attorney General
                                             Office of the Attorney General

                                               13
Case 3:18-cv-00780-REP Document 32 Filed 08/22/19 Page 14 of 14 PageID# 271



                                            Criminal Justice & Public Safety Division
                                            202 North 9th Street
                                            Richmond, Virginia 23219
                                            (804) 786-0030
                                            (804) 786-4239 (Fax)
                                            Email: lmaughan@oag.state.va.us


                                CERFIFICATE OF SERVICE

       I hereby certify that on the 22nd day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing (“NEF”) to the following: Jeffrey E. Fogel, 913 W. Jefferson Street, Charlottesville,

Virginia, 22902, jeff.fogel@gmail.com, Attorney for Plaintiff.




                                                   s/Laura Maughan
                                            Laura Maughan, VSB#87798
                                            Assistant Attorney General




                                               14
